Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (q)(2) POWER OF ATTORNEY The undersigned officer of: Eaton Vance Growth Trust Eaton Vance Limited Duration Income Fund Eaton Vance Mutual Funds Trust Eaton Vance Senior Floating-Rate Trust Eaton Vance Short Duration Diversified Income Fund Eaton Vance Special Investment Trust Eaton Vance Tax-Advantaged Dividend Income Fund Eaton Vance Variable Trust each a Massachusetts business trust (the Trusts), (does hereby severally constitute and appoint Barbara E. Campbell, Thomas E. Faust Jr., Maureen A. Gemma and John E. Pelletier, or any of them, to be true, sufficient and lawful attorneys, or attorney for me, to sign in the capacity indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to a Registration Statement filed with the Securities and Exchange Commission on behalf of each of the respective Trusts, in respect of shares of beneficial interest and other documents and papers relating thereto: IN WITNESS WHEREOF I have hereunto set my hand on the date set opposite my signature. Signature Title Date /s/ Thomas E. Faust Jr. President November 1, 2007 Thomas E. Faust Jr.
